         Case 1:21-cv-01169-TCB Document 61 Filed 06/08/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
 __________________________________________
                                              |
 L. LIN WOOD, JR.,                            |
                                              |
         Plaintiff,                           |    Civil Action No.: 1:21-CV-01169-TCB
                                              |
          v.                                  |
                                              |
 PAULA J. FREDERICK, ET AL.                   |
                                              |
         Defendants.                          |
 __________________________________________   |

      NOTICE OF TAKING DEPOSITIONS PURSUANT TO FED. R. CIV. P. 30(B)(6)

 TO:                       Hon. Timothy C. Batten
                           Paula F. Frederick, Esquire

PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30(b)(6) and 45 and LR 30.1, plaintiff
L. Lin Wood, Jr. will take the depositions upon oral examination, to be recorded by stenographic
means and videotape, at 1201 West Peachtree Street, Suite 2300, Atlanta, GA 30309, as
follows:

DEPONENT                             DATE AND TIME

Hon. Timothy C. Batten               6/15/2021 at 10:00 a.m.

Paula J. Frederick, Esquire          6/15/2021 at 2:00 p.m.

If necessary, each deposition will be adjourned until completed.

Dated: June 8, 2021

Respectfully submitted,

Counsel for Plaintiff L. LIN WOOD, JR.

                       /s/ Ibrahim Reyes

 By                   Ibrahim Reyes, Esquire
                      Florida Bar No. 581798
                      REYES LAWYERS, P.A.
                      236 Valencia Avenue
                      Coral Gables, FL 33134
                      Tel. 305-445-0011
         Case 1:21-cv-01169-TCB Document 61 Filed 06/08/21 Page 2 of 2




                    Fax: 305-445-1181
                    Email: ireyes@reyeslawyers.com
                    Counsel for the Plaintiff
                    (Pro Hac Vice)

                    Larry L. Crain, Esq.
                    (Tenn. Supr. Crt. #9040)
                    CRAIN LAW GROUP, PLLC
                    5214 Maryland Way, Suite 402
                    Brentwood, TN 37027
                    Tel. 615-376-2600
                    Fax. 615-345-6009
                    Email: Larry@crainlaw.legal
                    Counsel for the Plaintiff
                    (Pro Hac Vice)

                    L. Lin Wood, Jr., Esq.
                    State Bar No. 774588
                    L. LIN WOOD, P.C.
                    P.O. Box 52584
                    Atlanta, GA 30355-0584
                    Tel. 404-891-1402
                    Fax. 404-506-9111
                    Email: lwood@linwoodlaw.com
                    Counsel, Pro Se


                                CERTIFICATE OF SERVICE
       The undersigned does hereby certify that a true and correct copy of the foregoing document
was served on the following individual(s) via the Court’s ECF-filing system on this the 8th day of
June, 2021.
NALL & MILLER, LLP
ROBERT L. GOLDSTUCKER
PATRICK N. ARNDT
bgoldstucker@nallmiller.com
parndt@nallmiller.com
235 Peachtree Street, N.E.
Suite 1500 – North Tower
Atlanta, Georgia 30303-1418
Phone: (404) 522-2200
Facsimile: (404) 522-2208
Counsel of Record for the Defendants
